Title: To James Madison from the Chevalier Pierrugues, 2 October 1815
From: Pierrugues, Pierre
To: Madison, James


                    
                        Bordeaux 2 8bre. 1815.
                    
                    Chargè par mon gouvernement de preparer la rectification et l’embelissement de la 2e. ville de france, je crus devoir Saisir cette occasion pour poser les bases d’un traité complet Sur l’art de Bâtir les villes.
                    C’est de ce ier essai, Monsieur le president que j’ose vous offrir un exemplaire; veuillès bien ne pas dedaigner cet hommage dictè par ma haute admiration pour le peuple des etats unis, et ma veneration profonde pour Son auguste chef Si justement admirè parmi nous pour Son grand caractere, et la Sagesse de Sa politique.
                    Si l’experience que j’ai aquise, pouvait etre utile, à la nation que vous

gouvernès, je Suplie Son president de mhonorer de Ses ordres. Je Suis avec respect Monsieur Votre trés humble et tres obeisst. Serviteur.
                    
                        Le chevalier Pierrugues.(ingenieur en chef du cadastre.)
                    
                 
                    CONDENSED TRANSLATION
                    Charged by his government with the restoration and beautification of France’s second city, Pierrugues believed himself obligated to set down the basis for a complete treatise on the art of building cities. Wishes to offer JM a copy of this first attempt; begs the president not to disdain this homage dictated by Pierruges’s high admiration for the people of the United States and his veneration for their august chief, so justly admired in France for his grand character and the wisdom of his policy. Begs JM to honor him with his orders if Pierrugues’s experience could be useful to the United States. Signs the letter as chief engineer of the land register.
                